Order entered June 17, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-22-00564-CV

              IN RE SUMMER INFANT (USA), INC., Relator

          Original Proceeding from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-14-02235-C

                                  ORDER
              Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   KEN MOLBERG
                                                JUSTICE